Citation Nr: 1122317	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  02-06 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for hepatitis C with associated liver cirrhosis.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to January 1980, including 158 days of time lost under 10 U.S.C. § 972, from June 26 to November 30, 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2001 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, in which the RO, in pertinent part, denied service connection for hepatitis C.  

In October 2002, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO (Travel Board hearing).  A transcript of that hearing is of record.  The Board remanded the claim for further development in September 2003, October 2005, and August 2008.  

In March 2010, the Board denied the Veteran's claim for service connection for hepatitis C.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2011 Joint Motion for Remand, the Secretary of Veterans Affairs (VA) and the Veteran, through his representative, moved that the March 2010 Board decision be vacated and remanded.  The Court granted the motion by Order in April 2011.  

In correspondence dated in April 2011, the Board advised the Veteran's representative that his case had been received at the Board following the Court's remand decision, and that he had 90 days to submit any additional argument or evidence.  In a 90-Day Letter Response Form received in May 2011, the Veteran indicated that he did not have anything else to submit, and asked that the Board proceed immediately with readjudication of his case.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Unfortunately, in light of points raised in the Joint Motion and review of the claims file, the Board finds that further action on the claim on appeal is warranted, even though such action will, regrettably, further delay an appellate decision in this appeal.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall the Court held that "where... the remand orders of the Board... are not complied with, the Board itself errs in failing to insure compliance."  Id.  

The Veteran contends that he has hepatitis C which is related to service; specifically, from inoculations received during service or from a tattoo he reportedly received in service.  

To date, the Veteran has been afforded two VA examinations to evaluate his claimed hepatitis C.  During a July 2004 VA examination, he reported getting a tattoo on his left upper arm in 1966 while in the service, but the examiner noted that he could not find any documentation of the tattoo in the Veteran's service treatment records.  The Veteran denied any history of jaundice, blood transfusion, intravenous drug use, intranasal cocaine, sexually transmitted disease, piercing, acupuncture, or dialysis.  The examiner opined that the Veteran's hepatitis C infection was as likely as not related to his previous tattoo.  In October 2005 the Board remanded the claim for service connection, in part, to obtain a new VA examination, noting that the July 2004 VA examiner did not comment on the Veteran's statement made during his October 2002 Travel Board hearing that he received blood plasma during a back operation in 1992.  

During VA examination in November 2006, the Veteran noted that his wife also had hepatitis C, and that she worked in a nursing home.  When asked about risk factors, the Veteran indicated he had a tattoo in service, he had exposure to blood after service at his employment, he had high risk sexual practice after service, and he had a history of blood product transfusion in 1991 or 1992.  He also reported receiving air gun inoculation during service and again that his wife was currently being treated for hepatitis C.  The examiner opined that the risk factors that were most likely the cause of his hepatitis C were blood exposure from a co-worker, the reception of blood products during back surgery around 1991 to 1992, and his high risk sexual practices just after his marriage to his first wife.  The examiner stated, "Though the Veteran's tattoo could also be a plausible source for hepatitis C, Veteran reports that he received this from a reputable business."  He also opined it was less likely than not due to inoculation by air gun in service and that he was unable to opine without resort to mere speculation if the Veteran's hepatitis was present within one year of discharge.  

In August 2008, the Board again remanded the claim, in part, to obtain a new VA examination to determine the etiology of the Veteran's hepatitis C.  The Board instructed that the Veteran should be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent was to be associated with the claims folder.  

On November 21, 2008, the RO requested a VA liver, gall bladder, and pancreas examination for the Veteran.  On the same date, the RO sent him a letter in which he was advised that the VA medical facility nearest to him would be contacting him about where and when to report for a scheduled examination.  A screenshot from a VA computer program reflects that the examination request was cancelled on December 4, 2008 because the Veteran failed to report for the examination.  No copy of a letter notifying the Veteran of the December 2008 VA examination has been associated with the claims file.  

In Kyhn v. Shinseki, the Court noted that, because VA's general practice does not include maintaining a hard copy of the notice letter of a VA examination, its absence from the claims file "cannot be used as evidence to demonstrate that notice was not mailed."  Kyhn v. Shinseki, 24 Vet. App. 228, 235 (January 18, 2011).  

Despite the Court's holding in Kyhn, that the presumption of regularity applies to VA's procedures for scheduling and notifying Veterans of VA examinations, in the March 2011 Joint Motion, the parties acknowledged that, in the March 2010 decision, the Board had discussed the presumption of administrative regularity with regard to notification for VA purposes, but that the Board's remand specifically required that a copy of all notifications, including the address where the notice was sent, were to be associated with the claims file.  The parties agreed that the Board had erred by failing to ensure compliance with its remand orders.  Joint Motion, at p. 3.  

The Board is bound by the findings contained in the Joint Motion, as adopted by the Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-28 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and, therefore, the Board is not free to do anything contrary to the Court's prior action with respect to the same claim).  As such, on remand, the AMC/RO should associate with the claims file a copy of any written notice that was sent to the Veteran advising him of his December 2008 VA examination.  If such notice cannot be associated with the claims file, or if the notice was not sent to the correct address, then the Veteran should be scheduled for another VA examination.  

In the Joint Motion the parties also indicated that the Board should address whether October 2005 remand orders regarding determination of when a private medical facility began screening blood supplies for hepatitis C had been accomplished.  Joint Motion, at p. 3-4.  As noted above, during the October 2002 hearing, the Veteran testified that he received blood plasma during a back operation in 1992.  He reported that this surgery was performed at Pontiac Osteopathic Hospital; however, he subsequently corrected himself and stated that his surgery had been performed at Pontiac General Hospital (which may have since changed names).  In October 2005, the Board instructed the AMC/RO to contact the Pontiac Osteopathic Hospital in Oakland County, Michigan and request that that facility provide the date (month/year) when it began screening blood supplies for hepatitis C.  The hospital was also to be asked to indicate whether the Veteran had attempted any legal action against the facility based on receiving blood supplies tainted with hepatitis C as a result of blood transfusions, in particular transfusions given during surgery performed at the facility in 1992.

Subsequent to both the October 2005 and August 2008 remands, the Veteran was asked to sign a release allowing VA to obtain records regarding his 1992 surgery from Pontiac Osteopathic Hospital or Pontiac General Hospital.  The Veteran did not provide the requested release.  

The Court has held that VA's duty to assist is not always a one-way street, and that, if a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. Brown, 5 Vet. App. 229, 233 (1993).  While the Veteran has not submitted a release for his treatment records regarding back surgery in 1992, such a release would not be required to make a general inquiry regarding the date when a facility began screening its blood supplies for hepatitis C.  Although, in the October 2005 remand, the Board instructed that Pontiac Osteopathic Hospital should be contacted, in light of the Veteran's October 2002 testimony, in which he corrected the location of his surgery to Pontiac General Hospital, the Board finds that this is the facility which should be contacted on remand to obtain the requested information.  

In addition, the record reflects that there are outstanding VA treatment records which are potentially pertinent to the claim on appeal.  In correspondence dated in April 2003, the Veteran indicated that he had received treatment for hepatitis C at the Ann Arbor VAMC from January 1998 to the present.  He added that he had an upcoming appointment at the Ann Arbor VAMC in June 2003.  In a September 2003 remand, the Board acknowledged the April 2003 correspondence, and instructed that any pertinent VA treatment records subsequent to July 2001, to specifically include any VA gastrointestinal treatment/evaluation in June 2003, should be obtained and incorporated in the claims file.  While records of treatment from the Ann Arbor VAMC, dated from August 1999 to July 2001, have been associated with the claims file, there is no indication that more recent records have been requested from this facility.  Rather, records of treatment from the Saginaw VAMC, dated from February 2001 to September 2007 were associated with the claims file.  In addition, the nurse practitioner who performed the November 2006 VA examination indicated that electronic VA medical records from the Ann Arbor VAMC revealed that the Veteran had elevated liver function tests in April 1998, and was diagnosed with hepatitis C in May 1998.  Notably, the nurse practitioner indicated that the Veteran had a viral relapse in December 2002.  

As any records of VA treatment from the Ann Arbor VAMC, dated prior to August 1999 and since July 2001, are potentially pertinent to the appeal and within the control of VA, they should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who treated him for hepatitis C.  Of particular interest are records of treatment from the Ann Arbor VAMC, dated prior to August 1999 and since July 2001 (to specifically include any treatment records dated in April and May 1998 and in June 2003).  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

2.  The AMC/RO should contact the Pontiac General Hospital (possibly renamed) in Michigan and request that that facility provide the date (month/year) when it began screening blood supplies for hepatitis C.  That facility should also indicate whether the Veteran has attempted any legal action against it based on receiving blood supplies tainted with hepatitis C as a result of blood transfusions, in particular transfusions given during surgery performed at the facility in 1991 or 1992.

3.  The AMC/RO should associate with the claims file a copy of any written notice that was sent to the Veteran advising him of his December 2008 VA examination.  If and only if a copy of such notice cannot be associated with the claims file, or, if the notice was sent to an incorrect address, then the Veteran should be scheduled for another VA liver, gall bladder, and pancreas examination to determine the etiology of his hepatitis C.  

All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history is to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.   

The examiner is requested to consider all possible risk factors that may be relevant to the Veteran's current hepatitis C infection, including in-service vaccinations by air gun injection and receipt of blood products during a 1992 back surgery.  Following a review of the claims folder and an examination of the Veteran, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current hepatitis C was caused by vaccinations by air gun injection during active service.  The examiner is requested to explain the usual incubation period and onset of symptoms for hepatitis C.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A hard copy of all notifications, including the address where the notice was sent, must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

5.  After ensuring that the development is complete, re-adjudicate the claim.  If not fully granted, issue a supplemental statement of the case before returning the claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


